1933 Act File No. 002-64536 1940 Act File No. 811-02924 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 S Pre-Effective Amendment No. £ Post-Effective Amendment No. 46 S and/or REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 S Amendment No. 46 S LORD ABBETT U.S. GOVERNMENT & GOVERNMENT SPONSORED ENTERPRISES MONEY MARKET FUND, INC. (Exact Name of Registrant as Specified in Charter) 90 Hudson Street, Jersey City, New Jersey 07302-3973 (Address of Principal Executive Office) (Zip Code) Registrant’s Telephone Number, including Area Code: (800) 201-6984 Thomas R. Phillips, Esq. Vice President and Assistant Secretary 90 Hudson Street, Jersey City, New Jersey 07302-3973 (Name and Address of Agent for Service) It is proposed that this filing will become effective (check appropriate box) S immediately upon filing pursuant to paragraph (b) £ on (date) pursuant to paragraph (b) £ 60 days after filing pursuant to paragraph (a) (1) £ on (date) pursuant to paragraph (a) (1) £ 75 days after filing pursuant to paragraph (a) (2) £ on (date) pursuant to paragraph (a) (2) of Rule 485 If appropriate, check the following box: £ this post-effective amendment designates a new effective date for a previously filed post-effective amendment. SIGNATURES Pursuant to the requirements of the Securities Act of 1933, as amended, and the Investment Company Act of 1940, as amended, the Registrant certifies that it meets all of the requirements for effectiveness of this Post-Effective Amendment to its Registration Statement under Rule 485(b) under the Securities Act and has duly caused this Post-Effective Amendment to be signed on its behalf by the undersigned, duly authorized, in the City of Jersey City, and State of New Jersey on the 15 th day of November, 2013. LORD ABBETT U.S. GOVERNMENT & GOVERNMENT SPONSORED ENTERPRISES MONEY MARKET FUND, INC. BY: /s/ Thomas R. Phillips Thomas R. Phillips Vice President and Assistant Secretary BY: /s/ Joan A. Binstock Joan A. Binstock Chief Financial and Operations Officer and Vice President Pursuant to the requirements of the Securities Act of 1933, this Post-Effective Amendment has been signed below by the following persons in the capacities and on the dates indicated. Signatures Title Date E. Thayer Bigelow* Chairman and Director November 15, 2013 E. Thayer Bigelow Daria L. Foster* President, CEO and November 15, 2013 Daria L. Foster Director Robert B. Calhoun, Jr.* Director November 15, 2013 Robert B. Calhoun, Jr. Evelyn E. Guernsey* Director November 15, 2013 Evelyn E. Guernsey Julie A. Hill* Director November 15, 2013 Julie A. Hill Franklin W. Hobbs* Director November 15, 2013 Franklin W. Hobbs James M. McTaggart* Director November 15, 2013 James M. McTaggart James L.L. Tullis* Director November 15, 2013 James L.L. Tullis By /s/ Thomas R. Phillips Thomas R. Phillips Attorney – in – Fact* POWER OF ATTORNEY Each person whose signature appears below on this Registration Statement hereby constitutes and appoints Lawrence H. Kaplan, Lawrence B. Stoller, Thomas R. Phillips, and Brooke A. Fapohunda, each of them, with full power to act without the other, his or her true and lawful attorney-in-fact and agent, with full power of substitution and resubstitution, for him or her and in his or her name, place and stead, in any and all capacities (until revoked in writing) to sign any and all Registration Statements of each Fund enumerated on Exhibit A hereto for which such person serves as a Director/Trustee (including Registration Statements on Forms N-1A and N-14 and any amendments thereto), and to file the same, with all exhibits thereto, and other documents in connection therewith, with the Securities and Exchange Commission, granting unto said attorneys-in-fact and agents, and each of them, full power and authority to do and perform each and every act and thing ratifying and confirming all that said attorneys-in-fact and agents or any of them, or their or his or her substitute or substitutes, may lawfully do or cause to be done by virtue hereof. Pursuant to the requirements of the Securities Act of 1933, this Registration Statement has been signed below by the following persons in the capacities and on the dates indicated. Signatures Title Date /s/ E. Thayer Bigelow Chairman and January 1, 2013 E. Thayer Bigelow Director/Trustee /s/ Daria L. Foster President, CEO and January 1, 2013 Daria L. Foster Director/Trustee /s/ Robert B. Calhoun, Jr. Director/Trustee January 1, 2013 Robert B. Calhoun, Jr. /s/ Evelyn E. Guernsey Director/Trustee January 1, 2013 Evelyn E. Guernsey /s/ Julie A. Hill Director/Trustee January 1, 2013 Julie A. Hill /s/ Franklin W. Hobbs Director/Trustee January 1, 2013 Franklin W. Hobbs /s/ James M. McTaggart Director/Trustee January 1, 2013 James M. McTaggart /s/ James L .L. Tullis Director/Trustee January 1, 2013 James L. L. Tullis EXHIBIT A Lord Abbett Affiliated Fund, Inc. Lord Abbett Bond-Debenture Fund, Inc. Lord Abbett Developing Growth Fund, Inc. Lord Abbett Equity Trust Lord Abbett Global Fund, Inc. Lord Abbett Investment Trust Lord Abbett Mid Cap Stock Fund, Inc. Lord Abbett Municipal Income Fund, Inc. Lord Abbett Research Fund, Inc. Lord Abbett Securities Trust Lord Abbett Series Fund, Inc. Lord Abbett Stock Appreciation Fund Lord Abbett U.S. Government & Government Sponsored Enterprises Money Market Fund, Inc. EXHIBIT INDEX Exhibit No. Description EX-101.INS XBRL Instance Document EX-101.SCH XBRL Taxonomy Extension Schema Document EX-101.DEF XBRL Taxonomy Extension Definition Linkbase EX-101.LAB XBRL Taxonomy Extension Labels Linkbase EX-101.PRE XBRL Taxonomy Extension Presentation Linkbase
